Case 2:17-cv-10310-VAR-SDD
              Case: 19-114 Document:
                            ECF No. 159
                                     18-1filedFiled:
                                               11/26/19
                                                     11/26/2019
                                                           PageID.3013
                                                                 Page: 1 Page 1 of 3 (1 of 3)




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988              www.ca6.uscourts.gov




                                                  Filed: November 26, 2019




 Ms. Miriam J. Aukerman
 Mr. Nabih H. Ayad
 Mr. H. Thomas Byron III
 Ms. Alyson Sandler


                      Re: Case No. 19-114, In re: Donald Trump, et al
                          Originating Case No.: 2:17-cv-10310

 Dear Counsel,

    The Court issued the enclosed Order today in this case.

                                                  Sincerely yours,

                                                  s/Laura A. Jones
                                                  Case Management Specialist
                                                  Direct Dial No. 513-564-7023

 cc: Mr. Daniel S. Korobkin
     Ms. Natalie C. Qandah
     Mr. Joshua Paul Waldman
     Mr. David J. Weaver

 Enclosure

 No mandate to issue
Case 2:17-cv-10310-VAR-SDD
              Case: 19-114 Document:
                            ECF No. 159
                                     18-2filedFiled:
                                               11/26/19
                                                     11/26/2019
                                                           PageID.3014
                                                                 Page: 1 Page 2 of 3 (2 of 3)



                                              No. 19-0114
                                                                                            FILED
                             UNITED STATES COURT OF APPEALS                           Nov 26, 2019
                                  FOR THE SIXTH CIRCUIT                          DEBORAH S. HUNT, Clerk



 In re: DONALD J. TRUMP, President of the                   )
 United States, et al.,                                     )
                                                            )                  ORDER
        Petitioners.                                        )




        Before: MOORE, SUTTON, and NALBANDIAN, Circuit Judges.



        President Donald J. Trump, the Department of Homeland Security, and other government

 entities petition for leave to appeal the district court’s denial of their motion to dismiss Plaintiffs’

 constitutional challenges to the President’s Proclamation No. 9645, 82 Fed. Reg. 45161 (Sept. 24,

 2017), titled “Enhancing Vetting Capabilities and Processes for Detecting Attempted Entry into

 the United States by Terrorists or Other Public-Safety Threats.” The district court certified its

 order for interlocutory appeal under 28 U.S.C. § 1292(b) but denied Defendants’ motion to stay

 discovery pending appeal. Defendants petition for leave to appeal and move to stay further

 proceedings in the district court, including discovery. Plaintiffs oppose the petition and the stay

 motion.

        An appeal may “be taken from an order certified for interlocutory appeal if (1) the order

 involves a controlling question of law, (2) a substantial ground for difference of opinion exists

 regarding the correctness of the decision, and (3) an immediate appeal may materially advance the

 ultimate termination of the litigation.” In re City of Memphis, 293 F.3d 345, 350 (6th Cir. 2002)
Case 2:17-cv-10310-VAR-SDD
              Case: 19-114 Document:
                            ECF No. 159
                                     18-2filedFiled:
                                               11/26/19
                                                     11/26/2019
                                                           PageID.3015
                                                                 Page: 2 Page 3 of 3 (3 of 3)
                                             No. 19-0114
                                                 -2-

 (citing 28 U.S.C. § 1292(b)). If the petition is granted, we may address any issue included within

 the certified order. Yamaha Motor Corp., U.S.A. v. Calhoun, 516 U.S. 199, 205 (1996).

        The issue then is whether, in our discretion, we should permit an appeal so that this court

 can consider the merits of the district court’s order before the case proceeds. See In re: Trump,

 874 F.3d 948, 950 (6th Cir. 2017) (order). Having considered the three factors that justify

 interlocutory appeal, as well as the practical and political consequences of this case, we conclude

 that an interlocutory appeal is warranted. We also find that a stay of further proceedings in the

 district court, including discovery, is appropriate.

        The petition for permission to appeal and the motion for a stay are GRANTED.

                                                ENTERED BY ORDER OF THE COURT




                                                Deborah S. Hunt, Clerk
